 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ALICE MEJIA, et al.,
                                                           Case No.: 2:18-cv-02128-GMN-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                      [Docket No. 28]
14   WESTGATE LAS VEGAS RESORTS, LLC,
15          Defendant(s).
16         Pending before the Court is a motion by Christopher Burk to withdraw as counsel for
17 Plaintiffs. Docket No. 28. Mr. Burk’s motion is vague as to the reason for withdrawal, which
18 appears to be substantially similar to concurrent motions to withdraw that he has filed in other
19 cases for other plaintiffs bringing similar claims. No later than June 7, 2019, Mr. Burk must file
20 under seal a supplement providing a robust explanation of the circumstances giving rise to his
21 motion. Although it need not be served on Defendant, this supplement must be served on Plaintiffs
22 and a proper proof of service must be attached. In addition, any response to the motion to withdraw
23 must be filed by June 14, 2019, and any reply must be filed by June 21, 2019.
24         The Court SETS a hearing on the motion for 1:00 p.m. on July 9, 2019, in Courtroom 3A.
25 Mr. Burk shall appear personally at that hearing. Plaintiffs themselves must also participate in the
26 hearing, but the Court will allow them to participate telephonically since they live out of state. To
27 that end, Plaintiffs may appear telephonically by calling the Court conference line at 877-402-9757
28 at least five minutes prior to the hearing. The conference code is 6791056. In order to ensure a

                                                     1
 1 clear recording of the hearing, the call must be made using a land line phone. Cell phone calls, as
 2 well as the use of a speaker phone, are prohibited.1
 3         No later than June 7, 2019, Mr. Burk must file a proof of service showing that he has served
 4 a copy of this order on Plaintiffs.
 5         Nothing herein relieves Mr. Burk during the interim from his obligation to zealously
 6 advocate for Plaintiffs and to fulfill all of his duties with respect to discovery and otherwise.
 7         IT IS SO ORDERED.
 8         Dated: May 31, 2019
 9                                                               ______________________________
                                                                 Nancy J. Koppe
10                                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         1
            Defendant is not required to participate in this hearing, but it may do so if it chooses. If
   so, Defendant’s counsel must appear personally unless a proper request to appear telephonically
28 has been filed and is granted.

                                                     2
